EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Duncan (Rg. 58,505) on November 5, 2021 at 3:45 pm.
The application has been amended as follows: 
In Claim 8, line 2, “a delivery side” should be replaced by “the delivery side”
In Claim 12, line 2, “a counter” should be replaced by “the counter”
In Claim 15, line 1, “claim 4” should be replaced by “claim 1”
In Claim 18, line 6, “an inner periphery” should be replaced by “the inner periphery”

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest art to that of Claim 1, is found in US 3,020,850 to Meckenstock. (M1): which shows a centrifugal pump with at least delivery operation of the pump, which is to say when the impeller rotates with respect to the stationary pump part.” Thus for the purposes of rejection the feature must sealing ring must have surfaces in contact and surfaces spaced away from a counter sealing surface, at least during rotation of the pump. The office turns to Figure 2 of M1, which shows that grooves (34) are formed in one ring with respect to the second, such that the pump grooves provide regions of contact and regions of distance between the two rings of M1. Col. 2, Il. 37-55 disclose grooves (34) are placed such that there is space for a lubricating water fluid to pass between the sealing portions at least in these spaced regions. ]
the sealing ring at least in sections is elastically configured and a contact surface of the sealing ring or sealing ring sections on the counter surface is controlled by hydraulic forces at a delivery side of the impeller. [M1, Col. 2, Il. 21-37 disclose the feature that the composition of the sealing ring may be elastic. In so far as elastically configured is limiting this meets the feature. The applications functional limitation of “a contact surface of the sealing ring or of sealing ring sections on the counter surface is 
M1 does not; however, disclose a distance between the elements when the impeller is not in rotation, as described by the newly amended language. The elastic seal is designed to space apart to accommodate slurry material, with its elasticity.  The Instant Application, to the contrary, is designed such that during rotation the elasticity leads to the seal being pushed together, else they would not be in contact during rotation but completely separated when not in rotation. Applicant persuasively notes this in the claim arguments on Page 8 of the Instant Arguments, submitted on August 17, 2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745